DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 and 13-18 are withdrawn from consideration as being directed to a nonelected invention.  Claims 9-12, 19 and 20 have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhoeven et al. (Scientific Reports, 7(1): 12 April 2017 – see the IDS filed 24 September 2020) in view of Geneseq Accession No. AXR32122 (published 26 November 2009).
Verhoeven et al. describe a mutant Saccharomyces cerevisiae for metabolizing xylose to ethanol (abstract; Figure 1).  The S. cerevisiae mutant is genetically modified to comprise expression cassettes which overexpress genes encoding xylulokinase (XKS1), transketolase 1 (TKL1), transketolase 2 (TKL2), transaldolase 1 (TAL1) and xylose isomerase from Piromyces (page 2 under “One-step construction of a xylose-utilizing Saccharomyces cerevisiae strain” and pages 7-8 under “Plasmid and strain construction”).
Verhoeven et al. do not describe the use of a S. cerevisiae mutant which overexpresses a xylose isomerase encoded by a nucleic acid sequence having at least 80% sequence identity with SEQ ID NO: 21.
Geneseq Accession No. AXR32122 describes a xylose isomerase gene from Thermotoga neapolitana which has 100% sequence identity with SEQ ID NO: 21.
It would have been obvious to one of ordinary skill in the art to have overexpressed the xylose isomerase gene described by Geneseq Accession No. AXR32122 in the mutant S. cerevisiae of Verhoeven et al. because it would have been the simple substitution of one known element for another to obtain predictable results.

Claims 9-12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhoeven et al. (Scientific Reports, 7(1): 12 April 2017 – see the IDS filed 24 September 2020) in view of Geneseq Accession No. AXR32122 (published 26 November 2009) and Brevnova et al. (US Publication No. 2013/0323822).
Verhoeven et al. and Geneseq Accession No. AXR32122 have been discussed above.  Those references do not describe the production of ethanol from xylose in a culture medium comprising lignocellulosic biomass.
Brevnova et al. describe yeast strains which hydrolyze lignocellulose and metabolize xylose in media containing the hydrolyzed lignocellulose in order to produce ethanol (abstract).
It would have been obvious to one of ordinary skill in the art to have included the genetic modifications described by Verhoeven/UniProt in the yeast strains of Brevnova et al. because it would provide for an improved yeast for metabolizing the xylose in the culture medium.

Response to Arguments
On page 8 of the response, Applicant has argued that the 103 rejections are inappropriate because Claim 1 has been amended to recite expression of a xylose isomerase gene having at least 80% sequence identity to SEQ ID NO: 21.  The argument is not convincing because Geneseq Accession No. AXR32122 describes a xylose isomerase gene having 100% sequence identity with SEQ ID NO: 21.
On pages 8-9 of the response, Applicant has also argued that the 103 rejections are inappropriate because it is allegedly unpredictable as to whether expression of bacterial xylose isomerase in yeast cells will result in the production of enzyme which is enzymatically active.  The argument is regarded as an assertion that the claims are patentable due to the existence of unexpected results.  The argument is not convincing since a showing of unexpected results to overcome a prima facie case of obviousness must be commensurate in scope with the claims.  Here, the results are not regarded as describing a representative range of: (1) species of host microorganisms; and (2) species of xylose isomerase within the scope of xylose isomerases encoded by a nucleic acid sequence having at least 80% sequence identity with SEQ ID NO: 21.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652